—Appeal by defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered July 20, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of six years to life imprisonment.
Judgment affirmed.
The sentence imposed upon defendant was within the statutory limits and those limits were not unconstitutionally excessive as applied to this defendant (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950).
Defendant knowingly, freely and voluntarily pleaded guilty to the charged offense and has no basis now to complain that the sentence was excessive. Defendant received precisely the sentence he bargained for (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.